Citation Nr: 0616606	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-37 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.


FINDING OF FACT

The veteran's PTSD is manifested by occupational impairment 
with reduced reliability and productivity due to such 
symptoms as impaired memory and concentration, disturbances 
of motivation and mood, sleep impairment, and suicidal 
ideation with no plan or intent. 


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an increased evaluation to 50 percent, but not greater, for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively advising the veteran to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, in 
March 2006, the veteran was advised how VA assigns effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The veteran was also accorded a VA examination in August 
2003.  38 C.F.R. § 3.159(c)(4) (2005).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  38 C.F.R. § 3.327(a) (2005).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The August 
2003 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Higher Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2005).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria for a 30 percent 
rating (depressed mood, anxiety, chronic sleep impairment, 
mild memory loss), some of the rating criteria for a 50 
percent rating (impairment of short-term memory and 
disturbances of motivation and mood), and one criterion for a 
70 percent rating (suicidal ideation). 

The most recent VA examination report, dated in August 2003, 
noted that the veteran had not had any counseling until May 
2003, and had only seen Dr. GJM approximately three times.  
The veteran reported that he has been married twice, that his 
second marriage took place in 1979, and that he and his wife 
have a good relationship.  The veteran also reported that he 
and his wife have friends and relatives with whom they 
socialize and get along with reasonably well.  The veteran 
noted that he worked as a car salesman from 1973 to 1989 at 
one location, from 1991 to 2001 at another location, and had 
been working at a third location since 2001 and noted that 
his productivity was suffering and his depression was 
increasing.  

Mental status examination revealed that the veteran was 
dressed appropriately and neatly with very good activities of 
daily living and hygiene.  The veteran was reportedly 
entirely cooperative and maintained rapport with the 
examiner.  The examiner noted that the veteran reported that 
he covered up his depression and tried to make believe that 
he was happy in front of others, especially when he was 
engaged in car sales.  The veteran reportedly appeared quite 
anxious during the interview and became very tearful when 
speaking about Vietnam.  The veteran reported that he often 
felt sick to his stomach when having to go to work and was 
having increasing difficulty being employed in his current 
occupation.  The veteran reported that his anxiety and 
depression were also becoming worse as he aged.

The veteran spoke in a clear, spontaneous voice and was 
logical and generally relevant.  At times, the veteran was 
noted to be loquacious but was easily redirected.  The 
veteran's range of affect was restricted as the veteran often 
pretended to be happy and refused to show his anger or 
discuss upsetting things.  The examiner reported that the 
veteran's remote memory was intact, but noted that the 
veteran complained of some deterioration of his recent 
memory.  The examiner stated that the veteran had trouble 
remembering where he was driving at times or where he had put 
things and noted that his anxiety might be interfering with 
his ability to concentrate and focus.  The veteran reported 
that he had difficulty concentrating, that he had an 
exaggerated startle response, that he could not tolerate a 
noisy restaurant, and that war movies gave him nightmares.

The examiner noted no indication of any thought disorder.  
Delusions, hallucinations, problems with impulse control, and 
homicidal ideation were denied.  The veteran was oriented 
times three.  The examiner noted that the veteran was 
depressed and had suicidal ideation but without plan or 
intent.  The examiner noted that the veteran was quite 
anxious, that he complained of frequent nightmares during the 
week causing impaired sleep, as well as daily recollection of 
his Vietnam experience.  

The veteran was diagnosed with PTSD, moderate symptoms.  The 
examiner noted in the diagnosis a recent increase secondary 
to the veteran's inability to work as fervently as in the 
past and more time on his hands to think about Vietnam.  A 
GAF of 53 was assigned with a GAF of 53 assigned for the 
previous year.

An August 2003 VA psychiatric treatment record authored by 
Dr. GJM noted sleep disturbance, nightmares, difficulty with 
anxiety/depression, survivor's guilt, exaggerated startle 
response, intrusive recollections of combat experience, 
traumatic dreams, and difficulty motivating himself.  

Dr. GJM stated, "It should be noted that [the veteran] is 
undergoing significant problems at work directly related to 
the long-term negative effects of chronic PTSD.  He is unable 
to make his quota selling cars and is on the verge of losing 
his job.  He attributes his problems to difficulties 
motivating himself, difficulties concentrating, and 
depressive symptoms.  The problems are exacerbated by the 
diminished sleep and nightmares attributable to PTSD that 
interfere with his capacity to manage stressors.  He 
describes himself as being in a negative downward spiral, 
leading him to the brink of unemployment.  ..."

The mental status examination results were quite similar to 
the results of the August 2003 VA examination, conducted just 
a couple weeks earlier.  At this examination, however, the 
veteran denied current suicidal ideation but admitted to 
fleeting suicidal ideation in the past but denied plan or 
intent stating that he would never follow through on the 
thoughts.  Results of tests conducted by Dr. GJM were noted 
to be consistent with a diagnosis of PTSD and indicted a 
significant level of distress at the time of the interview.  
Also, results were noted to indicate ongoing struggles with 
depression, and chronic and persistent pattern of distress 
that impact on the veteran's ability to conduct normal daily 
activities.  Individual therapy was recommended.  A GAF of 51 
was assigned.
  
In this case, the GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score of 51-60 
contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with co-workers).  See DSM-IV 
at 44-47.

While there is no evidence that the veteran suffers from 
circumstantial speech, circumlocutory speech, or stereotyped 
speech, difficulty in understanding complex commands, or 
impaired abstract thinking, the Board finds that, with the 
application of 38 C.F.R. § 4.7 and resolving doubt in favor 
of the veteran, his occupational and social impairment more 
nearly approximates reduced reliability and productivity, 
which supports a 50 percent rating under the applicable 
rating criteria.  Although the VA examinations in August 2003 
do not show that that the veteran experiences most of the 
symptoms indicative of a 50 percent rating, the GAF scores of 
51 and 53 assigned indicate that the veteran's symptoms 
although moderate, are very close to the serious range 
between 41 and 50.  While such scores are not dispositive of 
the evaluation issue, they must be considered in light of the 
actual symptoms of the veteran's disorder.  In this case, the 
GAF score assigned in August 2003 are indicative of moderate 
symptoms and more nearly approximate a 50 percent rating.  

The Board notes that the veteran does not appear to have 
difficulty in social functioning and that the most recent VA 
treatment records in March 2004 and August 2005 from the 
veteran's primary care physician note that the veteran 
appeared to be functioning adequately, reported feeling 
generally well with occasional depression/PTSD symptoms, and 
noted that he was doing his best to manage his PTSD without 
medication or therapy.  However, the Board finds that these 
reports are not as comprehensive as the VA examinations 
conducted in August 2003.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD is 
manifested by symptomatology that results in occupational 
impairment that more nearly approximates reduced reliability 
and productivity.  Accordingly, an increased rating to 50 
percent is warranted.  38 C.F.R. § 4.130, Code 9411 (2005).

While the veteran's symptoms exceed the 30 percent rating, 
they do not approach the severity contemplated for the 70 
percent rating.  As set forth above, the criteria for a 70 
percent rating are met when the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, and 
thinking or mood; which is clearly not demonstrated in this 
case.  As noted above, the veteran has maintained a 24 year 
marriage in which he enjoys a good relationship with his wife 
and he reports that he socialized with friends and relatives.

While the Board notes that the record indicates that the 
veteran reported fleeting suicidal ideation, the record also 
indicates that the veteran consistently denied any intent or 
plan.  In addition, the veteran has denied homicidal 
thoughts, ritualistic behavior, impaired impulse control, and 
has never demonstrated illogical, obscure or irrelevant 
speech, neglect of personal appearance, impairment of 
thought, or delusions or hallucinations.    

With consideration of all of the relevant current evidence of 
record, to include VA treatment records and the August 2003 
VA examination, along with the two GAF scores noted above, 
and resolving all doubt in favor of the veteran, the Board 
finds that the veteran's PTSD is manifested by occupational 
impairment with reduced reliability and productivity; but is 
not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, thinking, or mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record supports a grant of a 50 percent 
rating for PTSD, but no higher. 




ORDER

Entitlement to an increased 50 percent rating, but no higher, 
for PTSD is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


